In the motion for rehearing appellant reiterates the contention made upon the original submission that the offense proved was not robbery but theft or some lower grade of larceny. The ruling and citation of authorities in the original opinion are regarded as an appropriate answer to the contention. However, in addition to the authorities there presented, the text and precedents cited in Tex. Jur., Vol. 37, p. 8, sec. 5, are regarded as supporting the decision of this court on the original hearing. See, also, Ruling Case Law, Vol. 17, p. 19, sec. 20.
The motion for rehearing is overruled.
Overruled. *Page 441